Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8-10, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsunaga (US 2019/0286137).
As per claims 1, 10 and 19, Matsunaga teaches, a pedestrian recognition method, apparatus and a non-transitory computer readable storage medium, wherein the method comprises: acquiring image features of images of a target pedestrian (Matsunaga, ¶[0064] “134 analyzes images captured by the camera 10” which is pedestrian P from fig.4), the image features including face features and body features (Matsunaga, ¶[0064] “feature information of the face analyzed from the images and recognizes the direction of the sight line of the pedestrian P from the position of an iris or a pupil in the identified eye area.” The face is the face and the position will be body); and acquiring, from a feature database, at least one target node of the image features (Matsunaga, FIG.5 W1 represents a target node of the image feature of the pedestrian closets part to W1, and that is preset therefore from a data base), and taking pedestrian images respectively corresponding to the at least one target node as images of the target pedestrian wherein the feature database comprises a plurality of pedestrian feature nodes ( Matsunaga, ¶[0072] “contact estimated area Pa to a second minimum interval W2 larger than the first minimum interval W1, and generates a target trajectory in which an offset trajectory KL2 is positioned at the set second minimum interval W2. An increased amount of the distance from the first minimum interval W1 to the second minimum interval W2 may be a fixed value or may be set based on a vehicle width WM of the own vehicle M and a road width WR1 of the road RE As described above,” the whole measurements represent taking pedestrian images respectively corresponding to the at least one target node as images of the target pedestrian, since the targets nodes would be outline of the pedestrian, and the nodes would also include ¶[0064] “The specific behavior recognition unit 134 identifies an eye area from feature information of the face analyzed from the images and recognizes the direction of the sight line of the pedestrian P from the position of an iris or a pupil in the identified eye area.” Features of the face and body as seen ), the pedestrian feature nodes comprising face features and body features which correspond to the pedestrian images (Matsunaga, ¶[0064] “The specific behavior recognition unit 134 identifies an eye area from feature information of the face analyzed from the images and recognizes the direction of the sight line of the pedestrian P from the position of an iris or a pupil in the identified eye area.” Features of the face and body as seen by the 134 unit specific behavior unit), as well as features of relationship between one pedestrian feature node and other pedestrian feature nodes ( Matsunaga, ¶[0064] “ the face analyzed from the images and recognizes the direction of the sight line of the pedestrian P from the position of an iris or a pupil in the identified eye area.” The body and the eyes are the relationship with one another from one feature nose and other feature nodes).

As per claims 5 and 14 Matsunaga teaches, the pedestrian recognition method according to claim 1, wherein acquiring, from a feature database, the at least one target node of the image features, and taking pedestrian images respectively corresponding to the at least one target node as the images of the target pedestrian comprises: searching out at least one similar node of the image features from the feature database based on the features of relationship between the plurality of pedestrian feature nodes; selecting at least one target node from the at least one similar node; and taking pedestrian images respectively corresponding to the at least one target node as the images of the target pedestrian ( Matsunaga, ¶[0065] “For example, the specific behavior recognition unit 134 recognizes a predetermined gesture of the pedestrian P from images captured by the camera 10. The predetermined gesture may be, for example, a gesture or hand gesture to allow the own vehicle M to overtake the pedestrian P. Specifically, for example, the specific behavior recognition unit 134 recognizes a behavior of the pedestrian P nearing a road end side as a specific behavior. The specific behavior recognition unit 134 recognizes a gesture of the pedestrian P standing still while facing a center side of the road R1 or a hand gesture of the pedestrian P instructing the traveling direction of the vehicle M with a hand or a finger as a specific behavior.” The behavior is present therefore from some sort of database and these would be considered the features ).


As per claim 8, and 17, Matsunaga teaches, the pedestrian recognition method according to claim 1, wherein the method further comprises: acquiring an action track of the target pedestrian based on the images of the target pedestrian, the action track including time information and/or position information (Matsunaga, fig.6 shows the action track pedestrian goes to).

As per claims 9 and 18, Matsunaga teaches, the pedestrian recognition method according to claim 1, wherein the method further comprises: under the condition of acquiring a new pedestrian image, extracting image features of the new pedestrian image; and updating the image features of the new pedestrian image as new pedestrian feature nodes to the feature database (Matsunaga, 190 in fig.1 storage unit saving adverse effects which include the pedestrian and ¶[0077] the matches represent saving of the situation. Also as the system cycles into another pedestrian).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 2019/0286137) in view of Chen (US 2020/0151418).

As per claims 2 and 11, Matsunaga teaches, the pedestrian recognition method according to claim 1, wherein the features of relationship are configured to be determined according to following parameters: face features and body features (Matsunaga, ¶[0064] “feature information of the face analyzed from the images and recognizes the direction of the sight line of the pedestrian P from the position of an iris or a pupil in the identified eye area.” The eyes is the face feature). 
Matsunaga doesn’t clearly teach, however Chen teaches, wherein the features of relationship are configured to be determined according to following parameters: face image quality values, body image quality values (Chen, ¶[0013] “The pedestrian detection method can choose one or some of the object analysis functions applied to the monitoring frame according to specific factors, such as the image quality or other parameter, for acquiring the preferred pedestrian detection result.” And the face quality would be ¶[0012] “having an unanalyzable pattern about the pedestrian's face due to a setting angle of the monitoring camera 10, or having a blurred pattern about the pedestrian's face can be categorized as the low quality.”  ).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Matsunaga with Chen’s ability to be able to have measurers of face image quality values, body image quality values. 
The motivation would have been to the acquire the preferred or improved pedestrian result. 

Allowable Subject Matter
Claims 3-4, 6-7, 12-13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest reference regarding these dependent claims is Li (US 2019/0163998) ¶[046], [0047], [0093], [0102] and [0132] it is teaching “the face image is greater than the preset image quality threshold, performing the step of replacing the target face template with the face image.” However this reference while this would read on a good portion of the these dependent claims, has to do with tying this to a finger print image in combination with the face image and one depends on the other. The current reference is only dealing with a pedestrian hence it is different. Other prior art doesn’t go into the level of detail as these referenced dependent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/